Per Curiam.

Insofar as rule 14 of the Nassau County District Court Rules (22 NYCRR 3840.14) permits the dismissal of a case which has not been noticed for trial, without service of the 45-day notice required by CPLR 3216, it is invalid. This is true whether it is done as the result of a motion by the defendant or by the court on its own motion (Plump v. Harth, 52 Misc 2d 787).
The 'order should be unanimously reversed, with $10 costs to plaintiffs, dismissal vacated and case restored to the General Calendar.
Present — Hogan, P. J., Gulotta and Guckman, JJ.
Order reversed, etc.